Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2022.
Applicant’s election without traverse of claims 1-4 in the reply filed on 8/23/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: The term "trivalent carboxylic acid" is used without definition in paragraphs [0037]-[0039].  "Trivalent" or other "-valent" terms are normally only used with atoms, not molecules.  Based on the examples given "Tricarboxylic acid" is a more proper term for the material detailed herein.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  "arithmetic mean value" should read "arithmetic average value".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura (US 20080305423).
	Regarding claim 1 and 2, Sugiura discloses a toner containing toner particles, the toner particles having an average circularity of 0.93 to 1.00 ([0016], [0050]).  Sugiura further discloses the arithmetic average value of the surface roughness is 18-50 nm (abstract, [0015]). Sugiura further discloses the standard deviation of the surface roughness to be 0.5-9.9 nm, which would result in a ratio of the standard deviation to arithmetic average to be 0.01-0.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20080305423) in view of Aoki (JP 2001222138).
Regarding claim 3, Sugiura discloses all limitations as set forth above.  Sugiura further discloses the toner contains binder resin, composed of multiple resins ([0068]).  Sugiura further discloses using polyester resins including using linear alkane dicarboxylic acid as a repeat unit, including adipic acid, and succinic acid ([0069], [0077]).  Sugiura further discloses using a trivalent carboxylic acid, such as trimellitic acid, as a repeat unit for one of the polyester resins ([0077]).  Sugiura further discloses using polyester resins including and styrene acrylic polymer resins in the binder ([0069]).
However, Sugiura does not disclose whether the resins are amorphous or crystalline, or that there is a combination of both amorphous and crystalline resins in the mixed binder material.
Aoki teaches a toner using a binder resin that contains both crystalline polyester and amorphous polyester resins (abstract, [0006]-[0007]).  Aoki further teaches that using a combination of crystalline and amorphous polyesters in the toner binder results in a toner with excellent low temperature fixability, offset resistance, blocking resistance, as well as one that will maintain chargeability over long periods of time ([0005]-[0007]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use toner with a binder containing a mixture of amorphous and crystalline polyester resins to improve the low temperature fixing and maintain chargeability during long term use.  
Regarding claim 4, modified Sugiura discloses all limitations as set forth above.  Sugiura further disclose using adipic acid, terephthalic acid, and bisphenol A alkylene oxide adduct as repeating units for the polyester resin, ([0076], [0077]).  Sugiura further discloses trimellitic acid, terephthalic acid, and bisphenol A alkylene oxide adduct as repeating units for polyester resin ([0076], [0077])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onuma (US 20050026065) teaches toner with a circularity between 0.935-0.97 (abstract, [0028]).  Onuma further teaches toner with a surface roughness of 5-35 nm (abstract,[0028]).  Onuma further teaches using polyester, styrene and carboxylic acids to form the toner binder resin, including adipic acid terephthalic acid, trimellitic acid, and acrylic acids as monomers ([0111]-[0112],[0163]-[0179], [0287]).
Ohno (US 6096468) teaches a toner with an average circularity of 0.92-0.995 (Col 8, line 34-37). Ohno further teaches using styrene acrylic copolymers to form the binder resin (Col 12, line 4-13). 
Imanishi (US 20150104225) teaches toner with a circularity of 0.93, ([0095]).  Imanishi further teaches using styrene acrylic resins ([0019]), as well as dicarboxylic and tricarboxylic acid monomers to form the toner binder resins ([0027]-[0028]).
Ojima (US 20140295345) teaches a toner with an average circularity of 0.93 ([0172]).  Ojima further teaches the toner has a binder resin using styrene acrylic resins and polyester resins ([0014]), with the polyester resins made using dicarboxylic and tricarboxylic acids.
Sugiura (US 20050191575) teaches a toner with particles having an average circularity of 0.93-1.00 ([0021]).  Sugiura further teaches using styrene acrylic polymers ([0058]), and dicarboxylic acid and tricarboxylic acids as the monomers of polyesters used as the toner binder ([0070]-[0071]).
Hayami (US 20050079429) teaches a toner having an average circularity of 0.92-0.95 (abstract, [0012]). Hayami further teaches the toner has a surface roughness of 5-35 nm ([0044]).  Hayami further teaches using styrene acrylic resins ([0045]) and polyester based on dibasic or higher carboxylic acid monomers ([0046]-[0047]) as the toner binders.
Moribe (US 20050048390) teaches a toner with an average circularity of 0.935-0.970 ([0025]).  Moribe further teaches the toner has a surface roughness of 5-35 nm ([0026]).  Moribe further teaches the toner binder may contain styrene acrylic polymers ([0166],[0170]) as well as polyesters based on dicarboxylic acids or polycarboxylic acids and bisphenols ([0126],[0170]-[0171]).
Shimamura (US 20050048269) teaches a toner with an average surface roughness of 5-35 nm ([0175]).  Shimamura further teaches the toner has an average circularity of 0.35-0.970 ([0160]).  Shimamura further teaches the toner is made from styrene acrylic copolymers ([0134], [0258]).
Itakura (US 20050014079) teaches a toner with a circularity of 0.920-0.945 ([0145]). Itakura further teaches the hybrid binder resin may contain polyesters formed of carboxylic acids, including dicarboxylic and tricarboxylic acids, combined with styrene and acrylic copolymers ([0095]-[0106]).
Yoshida (US 20040038142) teaches a toner with a circularity of 0.90-1.00 ([0162]).  Yoshida further teaches the toner binder resin is made up of styrene copolymers including acrylates and polyesters ([0218]-[0219]). 
Miyakawa (US 20030157419) teaches a toner with a circularity of 0.94 or more.  Miyakawa further details using toner using polyester resin and styrene acrylic polymeric resin ([0052]-[0053], [0120]).  
Miyakawa (US 20030095814) teaches a toner with a circularity of 0.91 or more ([0018]).  Miyakawa further teaches using styrene acrylate resins and polyester resins for the binder ([0067]).  Miyakawa further teaches the polyester is composed of dicarboxylic acid and Bisphenol A ([0166]).
Fujisawa (US 20030091790) teaches a toner with particles having a degree of circularity of 0.912 or higher per the examples ([0099], [0108], [0112], [0118], [0125], [0141], [0147], [0156], [0163], [0178]). Fujisawa further teaches using a styrene acrylic resin in the toner ([0023], [0036]), along with polyesters  made from dicarboxylic acid and bisphenol A ([0036], [0098], [0112], [0117]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COLLINS SULLIVAN IV whose telephone number is (571)272-2208. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.S./               Examiner, Art Unit 1737  			/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737